SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

903
CA 14-00028
PRESENT: SMITH, J.P., FAHEY, LINDLEY, WHALEN, AND DEJOSEPH, JJ.


IN THE MATTER OF KAREN A. WHITAKER, AS PROPOSED
GUARDIAN OF JOSEPH L. MARTIN, JR.,
CLAIMANT-RESPONDENT,

                      V                                            ORDER

KENNEDY/TOWN OF POLAND, TOWN OF POLAND HIGHWAY
DEPARTMENT, RESPONDENTS-APPELLANTS,
ET AL., RESPONDENTS.


SUGARMAN LAW FIRM, LLP, SYRACUSE (JENNA W. KLUCSIK OF COUNSEL), FOR
RESPONDENTS-APPELLANTS.

LIPSITZ GREEN SCIME CAMBRIA LLP, BUFFALO (JOHN A. COLLINS OF COUNSEL),
FOR CLAIMANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Chautauqua County
(Deborah A. Chimes, J.), entered September 12, 2013. The order
granted the application of claimant for leave to serve a late notice
of claim on respondents Kennedy/Town of Poland and Town of Poland
Highway Department.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs (see McBee v County of Onondaga, 34
AD3d 1360, 1360).




Entered:    September 26, 2014                    Frances E. Cafarell
                                                  Clerk of the Court